Citation Nr: 0105567	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury for purposes of accrued benefits.  

2.  Entitlement to restoration of a 10 percent disability 
rating for bilateral hearing loss reduced to noncompensable 
effective August 1, 1995 for purposes of accrued benefits.  

3.  Entitlement to a disability rating greater than 10 
percent for tinnitus for purposes of accrued benefits.      

4.  Entitlement to service connection for the cause of the 
veteran's death.  

5.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).   

REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1956 to June 1958.  
He died in July 1998.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  There is no evidence of chronic neck disorder in service, 
no evidence of continuous neck symptoms after service, and no 
medical evidence of a nexus between any postservice neck 
disorder and the veteran's period of active duty service.    

2.  In a June 1988 rating decision, the RO assigned a 10 
percent disability rating for bilateral hearing loss 
effective from December 18, 1987.  

3.  In a February 1995 rating decision, the RO proposed to 
reduce the disability rating for bilateral hearing loss from 
10 percent to zero percent.  The RO advised the veteran of 
this proposal and of his right to submit evidence and 
argument against the reduction.  The proposed reduction to 
zero percent was accomplished in a May 1995 rating decision 
and made effective from August 1, 1995.    

4.  The April 1994 and August 1994 VA audiology examinations 
are as full and complete as the May 1988 VA audiology 
examination on which the RO based the award of the 10 percent 
disability rating.  The examinations reflect sustained 
improvement in hearing loss.  

5.  The April 1994 VA audiology examination shows Level III 
hearing loss in the right ear and Level II hearing loss in 
the left ear.  The August 1994 VA audiology examination shows 
Level III hearing loss in the right and left ears.  

6.  At the time of his death, the veteran was in receipt of 
the maximum schedular evaluation for tinnitus.  There is no 
evidence that the tinnitus required frequent hospitalizations 
or caused marked interference with employment.    

7.  The veteran died in July 1998.  The death certificate 
lists the cause of death as gram negative sepsis due to or as 
a consequence of small cell lung carcinoma.  The death 
certificate also lists neutropenia as another significant 
condition contributing but not related to death. 

8.  At the time of his death, service connection was in 
effect for tinnitus, rated as 10 percent disabling, and 
bilateral hearing loss, residuals of a fractured left 
mandible, and residuals of first- and second-degree burns to 
the hands, face, and wrists, each rated as zero percent 
disabling.  The combined service-connected disability rating 
was 10 percent.  

9.  There is no evidence of record showing that gram negative 
sepsis, small cell lung carcinoma, or neutropenia began 
during or within one year after the veteran's separation from 
service.  There is no competent medical evidence 
demonstrating any relationship between the cause of the 
veteran's death and his period of active duty service.   

10.  The veteran's service-connected disabilities were not 
evaluated as totally disabling at any time prior to his 
death.     


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
residuals of a neck injury for purposes of accrued benefits 
is not established.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.1000 (2000).  

2.  The criteria for the restoration of a 10 percent 
disability rating for bilateral hearing loss reduced to zero 
percent effective August 1, 1995 for purposes of accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.344, 3.1000, 4.1-4.7 (2000); 38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1998).   

3.  The criteria for a disability rating greater than 10 
percent for tinnitus for purposes of accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 3.1000, 4.1-4.7, 4.21 (2000); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).    

4.  Service connection for the cause of the veteran's death 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§§ 1131, 1133, 1310 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.312 (2000).   

5.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits Claims

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.1000 (2000).  The substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

1.  Service Connection for Residuals of a Neck Injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 U.S.C.A. § 1133(c); 38 C.F.R. § 
3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  

Review of the veteran's service medical records found no 
suggestion of neck injury.  Medical records from J. Bert, 
M.D., dated in March 1980, more than 20 years after the 
veteran's discharge, reflected a report of past lower 
cervical pain.  In March 1993, the veteran complained of neck 
pain.  Radiographic studies showed rather severe spondylosis 
at C5-6 and C6-7.  At that time, the veteran related to pain 
to a work-related fall from a ladder.  Notes dated in March 
1979 documented such a fall.  In addition, admission notes 
dated in August 1993 indicated that the veteran had a long 
history of neck pain.  It was noted that the veteran had 
industrial exposure, as well as a motor vehicle accident in 
1990.  The veteran did not relate any history of neck trauma 
in service.  At that time, the veteran underwent anterior 
cervical discectomy and fusion at the affected areas.   

During the May 1994 VA examination, the veteran related a 
history of neck trauma in 1957 or 1958, the same accident in 
which he fractured his jaw.  He stated that, based on his 
examination, Dr. Bert determined that the neck trauma must 
have been early.  The examiner noted that the possible 
traumas included service and a 1990 motor vehicle accident.  
The diagnosis included residuals of neck trauma.  The 
examiner added that it was possibly the same incident as the 
jaw trauma.  

The veteran testified at a personal hearing in March 1996.  
At that time, he explained that no X-rays were taken of his 
neck following the accident in service.  After service, he 
incurred a work-related back injury.  He denied any neck 
complaints from 1958 to 1992.  In his March 1996 substantive 
appeal, the veteran asserted that the industrial 
investigation showed that his neck disorder existed prior to 
his job injury. 

Upon review of the claim, the Board initially notes that 
there is no evidence of compensable arthritis in the cervical 
spine within one year after the veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
is not for application.  38 C.F.R. § 3.307(a)(3).

Considering the claim on a direct basis, the Board finds no 
evidence of a chronic neck disorder in service or evidence of 
neck symptoms in service with continuous symptomatology 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
495-97.  Moreover, there is no competent medical evidence of 
a nexus between the neck disorder shown in 1993 and his 
period of active duty service.  Such evidence is required to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Mercado-Martinez, 11 Vet. App. at 419.  

The veteran has indicated his personal belief that the neck 
disorder is related to service.  However, as a lay person, 
the veteran is not competent to offer an opinion as to the 
etiology of the disorder.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, the veteran has suggested that Dr. 
Bert expressed an opinion that the neck disorder resulted 
from old trauma.  However, the actual records from Dr. Bert 
reflect possible etiologies including the work-related fall 
from a ladder and a 1990 automobile accident.  Those records 
do not refer to the veteran's period of service.  Moreover, 
the veteran's report of the doctor's statements does not 
constitute the requisite medical evidence.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In claims for accrued benefits, the Board is limited to 
considering the claim based on evidence on file at the time 
of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  Reviewing that evidence, the Board is unable to 
discern any basis for awarding service connection.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of a 
neck injury for purposes of accrued benefits.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  
  

2.  Restoration of a 10 Percent Disability Rating for 
Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In evaluating a 
disability, the Board is required to consider all potentially 
applicable VA regulations, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished. Id.  

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  The duration of the rating is 
measured from effective date of rating to the effective date 
of the reduction.  Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  A reduction may be accomplished when the rating 
agency determines that evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).    

Initially, the Board finds that the RO satisfied the due 
process requirements set forth in VA regulations.  In 
addition, the Board finds that the 10 percent rating had been 
in effect for more than five years, i.e., from December 18, 
1987 to August 1, 1995.  Therefore, VA is required to afford 
the veteran a full and complete physical examination and may 
reduce the rating only if it was reasonably certain that the 
improvement would be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a) and (c). 

In this case, the veteran's bilateral hearing loss was 
evaluated under Diagnostic Code (Code) 6100.  38 C.F.R. § 
4.87 (1998).  Levels of hearing loss are determined by 
considering the average puretone decibel loss and speech 
discrimination percentage scores.  38 C.F.R. § 4.87, Table 
VI.  Disability ratings and diagnostic codes are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII.  

In its June 1988 rating decision, the RO assigned a 10 
percent rating for bilateral hearing loss based on the May 
1988 VA audiology examination.  That examination included air 
and bone conduction testing as well as speech audiometry.  At 
that time, pure tone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
40
50
70
75
LEFT
-----
30
50
65
80

Average pure tone thresholds were 59 dB on the right and 56 
dB on the left.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 
72 percent in the left ear.  Applying these results to Table 
VI reveals Level II hearing loss in the right ear and Level V 
hearing loss in the left ear.  Table VII shows that such 
hearing loss warrants a 10 percent disability rating.  

In the February 1995 rating decision that proposed to reduce 
the disability rating for hearing loss, the veteran underwent 
two additional VA audiology examinations.  The April 1994 VA 
audiology examination included air and bone conduction 
testing, speech audiometry, and acoustic immittance testing.  
Pure tone thresholds, in dB, were as follows at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
70
80
LEFT
35
45
55
70
80

Average pure tone thresholds (for 1000 through 4000 Hertz) 
were 65 dB on the right and 63 dB on the left.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and 92 percent in the left ear.  Applying 
these results to Table VI reveals Level III hearing loss in 
the right ear and Level II hearing loss in the left ear.  
Table VII shows that such hearing loss warrants a zero 
percent disability rating.

Similarly, the August 1994 VA audiology examination included 
air and bone conduction testing, speech audiometry, and 
acoustic immittance testing.  At that time, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
70
70
LEFT
25
40
55
65
90

Average pure tone thresholds (for 1000 through 4000 Hertz) 
were 59 dB on the right and 63 dB on the left.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and 88 percent in the left ear.  Applying 
these results to Table VI reveals Level III hearing loss in 
both the right and left ears.  Table VII shows that such 
hearing loss warrants a zero percent disability rating.

Initially, the Board finds that the April 1994 and August 
1994 VA audiology examinations are as full and complete as 
the May 1988 VA examination on which the 10 percent 
disability rating was based.  Specifically, both 1994 
examinations include all the testing conducted during the 
1988 examination.  Moreover, the Board finds that the 1994 VA 
examinations reflect sustained improvement in hearing loss 
sufficient to warrant the reduction.  The results from both 
examinations show hearing loss that is evaluated as zero 
percent disabling.  The evaluation of hearing loss is not 
subjective.  Rather, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Considering the 
evidence of record at the time of the veteran's death, the 
Board finds that the preponderance of the evidence is against 
restoration of a 10 percent disability rating for bilateral 
hearing loss for purposes of accrued benefits.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.105(e), 3.344 (2000); 
38 C.F.R. § 4.87, Code 6100 (1998).          

3.  Increased Rating for Tinnitus

Again, disability ratings are assigned by applying the 
criteria set forth in VA's Rating Schedule, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  

The veteran's tinnitus was evaluated as 10 percent disabling 
under Code 6260.  38 C.F.R. § 4.87a (1998).  Under Code 6260, 
10 percent is the maximum disability rating provided for 
tinnitus, when it is persistent as a symptom of head injury, 
concussion or acoustic trauma.  

Because the tinnitus is already rated at the maximum 10 
percent evaluation, a higher rating may be had only on any 
extra-schedular basis.  Pursuant to 38 C.F.R. § 3.321(b)(1), 
an extra-schedular rating may be warranted if there is 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  
However, in this case, there is no evidence of record at the 
time of the veteran's death suggesting that his tinnitus 
required any hospitalization or at all interfered with his 
ability to work.  Accordingly, there is no basis for 
referring the claim to the Compensation and Pension Service 
for consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1).  Therefore, the preponderance of the evidence is 
against a disability rating greater than 10 percent for 
tinnitus for purposes of accrued benefits. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7 
(2000); 38 C.F.R. § 4.87a, Code 6260 (1998).    
Cause of Death and DIC Claims

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  
Generally, the death of a veteran is service connected if the 
death resulted from a service-connected disability, i.e., a 
disability incurred or aggravated in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(16), 1131; 38 C.F.R. §§ 3.1(k), 3.303.  

As discussed above, service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer, 210 
F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 419.  Service 
connection may be established for a disorder that was chronic 
in service or for a disorder than was shown in service with 
continuity of symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in-service.  38 U.S.C.A. § 1133(c); 38 
C.F.R. § 3.303(d).  Finally, a chronic disease may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year from the veteran's 
separation from service.  38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including malignant tumors).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 1991), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (1999).  The service-connected disabilities 
must have been either continuously rated totally disabling 
for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service. Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.      

Pursuant to 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), 
a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a 
different decision on a service-connected-related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).    

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that, following the submission of the 
appellant's December 1998 claim, VA amended both 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.  See 38 U.S.C.A. § 1318 (West 
Supp. 2000); 65 Fed. Reg. 3,388 - 3,392 (2000) (effective 
January 21, 2000) (to be codified as 38 C.F.R. Pt. 3).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the most 
favorable version will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Review of the changes, particularly 
those to 38 C.F.R. § 3.22, reveals that the amendments are 
more restrictive and therefore not more favorable to the 
appellant.  Accordingly, the Board will apply the provisions 
of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 as discussed 
above.  Therefore, the appellant will not be prejudiced by 
the Board's current consideration of her claim.  Bernard, 4 
Vet. App. at 392-94.

The veteran's death certificate lists the cause of death as 
gram negative sepsis due to or as a consequence of small cell 
lung carcinoma.  The death certificate also lists neutropenia 
as another significant condition contributing but not related 
to death.  At the time of his death, the veteran was service 
connected for tinnitus, rated as 10 percent disabling, and 
bilateral hearing loss, residuals of a fractured left 
mandible, and residuals of first- and second-degree burns to 
the hands, face, and wrists, each rated as zero percent 
disabling.  The combined service-connected disability rating 
was 10 percent.  

Initially, the Board finds that service connection for the 
cause of the veteran's death is not established.  At the time 
of his death, the veteran was not service connected for gram 
negative sepsis, small cell lung carcinoma, or neutropenia.  
There is no evidence of record showing that any of these 
disorders began during service.  Similarly, there is no 
evidence of record showing any relationship between the cause 
of the veteran's death and his period of active duty service.  
Finally, there is no evidence of small cell lung carcinoma to 
a compensable degree within one year after the veteran's 
separation in 1958.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 U.S.C.A. §§ 1131, 1133, 1310; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312.      

In addition, the Board finds that the appellant's claim for 
DIC pursuant to 38 U.S.C.A. § 1318 is not established.  
Specifically, the veteran's service-connected disabilities 
were not evaluated as totally disabling at any time prior to 
his death.  Thus, the criteria specified in the statute to 
qualify the veteran as a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 are not satisfied.  Accordingly, 
the claim must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

As to a possible hypothetical claim for 38 U.S.C.A. § 1318 
compensation, the Board notes that there is no prior 
adjudication denying a total disability rating, either 
schedular or based on unemployability, that would bar any 
finding in the appellant's favor.  38 C.F.R. § 20.1106.  
However, the appellant has not set forth any basis for the 
veteran's hypothetical entitlement to a total disability 
rating for the 10 years immediately preceding his death.  
Cole, 13 Vet. App. at 278.  

 
ORDER

Service connection for residuals of a neck injury for 
purposes of accrued benefits is denied.    

Restoration of a 10 percent disability rating for bilateral 
hearing loss reduced to noncompensable effective August 1, 
1995 for purposes of accrued benefits is denied.  

A disability rating greater than 10 percent for tinnitus for 
purposes of accrued benefits is denied.  

Service connection for the cause of the veteran's death is 
denied.   

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.   




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

